Citation Nr: 0711706	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left shoulder injury with recurrent dislocation (hereinafter, 
a left shoulder disability), currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for arthritis of the 
left shoulder, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1980.

The matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO decision which, in pertinent 
part, denied the veteran's claim for an increased rating, in 
excess of 20 percent, for residuals of a left shoulder 
disability.  In a September 2003 rating decision, the veteran 
was assigned a separate 10 percent rating for arthritis of 
the left shoulder.  (It is noted that arthritis has long been 
considered among the veteran's service-connected residuals.) 


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's left shoulder disability is productive of 
arthritis, some limitation of left shoulder motion as the 
result of pain, frequent episodes of dislocation, and 
guarding of arm movements.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2006).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the left shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) of 2000

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of August 2002, 
December 2003, and January 2006 letters from the RO to the 
veteran.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The August 2002 letter was issued 
prior to the initial adjudication of his claim in November 
2002, and there is accordingly no prejudicial timing defect 
under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The veteran was provided with notice as to the means by which 
a disability rating and effective date for the disability 
benefit award on appeal are determined by means of a March 
2006 letter from the RO.  Since the veteran received adequate 
notice through this source, the Board finds no prejudice to 
the veteran by proceeding with review, despite the fact that 
this notice was sent subsequent to the initial adjudication 
of this claim, and particularly in view of the fact that no 
change in his compensation or effective date is awarded 
herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).  In this regard, it is also pointed out that 
neither the veteran nor his representative has argued that 
the veteran was prejudiced by this late notice.  Therefore, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.



Duty to assist

With regard to the duty to assist, the record contains the 
veteran's post-service VA records, as well as the results of 
VA examinations conducted in October 2002 and December 2005.  
The veteran requested the opportunity for a personal hearing 
at the RO, but later withdrew this request via a September 
2004 statement by his representative.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  The veteran has not identified any 
additional evidence or information which he will permit to be 
obtained to substantiate the present claim and the Board is 
unaware of any other outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Factual Background

The veteran's relevant post-service VA medical center records 
reflect that he complained of left shoulder discomfort in 
February 2002 and reported that his left shoulder became sore 
when he slept on his left side.  It was determined that his 
shoulder was deconditioned and he was sent to rehabilitation.  
At an October 2002 VA examination, the veteran had intact 
median, radial and ulnar sensation, intact pinch grip, 
interossei, and intrinsic function of the hand.  Strength was 
5/5 throughout.  His range of motion (ROM) about the shoulder 
was approximately 170 degrees of active forward flexion and 
90 degrees of internal and external rotation.  He had no 
tenderness about the AC joint or to palpation about the 
shoulder.  X-rays showed no fracture or dislocation, although 
they did indicate a possible diminished range of motion.

In July 2003 following a fall on his shoulder, the veteran 
complained of pain, but no tingling numbness.  He had no 
localized tenderness of the shoulder, but had decreased 
abduction and adduction.

At a December 2005 VA examination, the veteran reported that 
he dislocated his left shoulder in 1978 while playing 
basketball, and that it now comes out of the socket on 
multiple occasions, resulting in great pain, but that it went 
back into the socket immediately afterwards.  He reported 
being very careful with all of his arm movements, which made 
him able to limit the frequency of shoulder dislocations to 
approximately one a month.  He also reported that his 
shoulder occasionally dislocates in his sleep.  On ROM 
testing, he was found to have active flexion and abduction to 
150 degrees and passive flexion and abduction to 180 degrees.  
The examiner also noted that the veteran's ROM is 
additionally limited by pain, but not fatigue, weakness or 
lack of endurance.  External rotation is 90 degrees both 
passive and actively, and was also painful, but is not 
limited by fatigue, weakness or lack of endurance.  He was 
found to have a positive sulcus sign, but a negative Hawkins 
sign, as well as a negative impingement sign.  He did have 
pain with horizontal abduction, but no scapular winging.  The 
examiner diagnosed the veteran with left shoulder pain with 
multiple dislocations, as well as AC joint degeneration on 
the left.
III.  Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

Currently, the veteran is in receipt of a 20 percent rating 
for residuals of a left shoulder injury under Diagnostic Code 
5202 and a separate 10 percent rating for arthritis of the 
left shoulder under Diagnostic Code 5010.  

As an initial matter it is noted that the December 2005 VA 
compensation examination report reflects that the veteran's 
right hand is the dominant extremity. Thus, his left shoulder 
and arm are among his minor extremities and will be rated as 
such. 

Under Diagnostic Code 5202, a 70 percent evaluation may be 
assigned for flail of the minor shoulder (or loss of head of 
the humerus), a 50 percent evaluation may be assigned for 
false flail of the minor joint (nonunion of the humerus), a 
40 percent evaluation may be assigned for a fibrous union of 
the minor humerus, and a 20 percent evaluation may be 
assigned for recurrent dislocation of the minor 
scapulohumeral joint with either frequent episodes and 
guarding of all arm movements, or for infrequent episodes 
with guarding of movement only at shoulder level, as well as 
for malunion of the minor humerus with either moderate or 
marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2006). 

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis. Under Diagnostic Code 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  For the 
purpose of rating disability from arthritis, the shoulder is 
considered a major joint.  38 C.F.R. § 4.45(f).  A 
compensable evaluation under Diagnostic Codes 5003, 5010 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Under Diagnostic Code 5201, a 30 percent evaluation may be 
assigned for limitation of minor arm motion to 25 degrees 
from the side, a 20 percent evaluation may be assigned for 
limitation of motion midway between the side and shoulder 
level, and a 20 percent evaluation is provided for limitation 
of motion of the arm at shoulder level.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Full range of motion of the 
shoulder is 0 to 180 degrees of abduction and forward 
elevation (flexion) and 0 to 90 degrees of internal and 
external rotation.  38 C.F.R. § 4.71, Plate I.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

Residuals of a Left Shoulder Disability

In order to establish a rating higher than 20 percent under 
Diagnostic Code 5202, the medical evidence would have to show 
flail shoulder, false flail joint, or a fibrous union of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Unfortunately, none of the medical evidence on file, to 
include VA examination reports dated in October 2002 and 
December 2005, reflect any of the aforementioned findings.  
In fact, VA X-ray studies dated in October 2002 simply 
reflect no fracture or dislocation.  

It is acknowledged that the veteran reported being very 
careful with all of his arm movements in an attempt to limit 
the frequency of shoulder dislocations to approximately one a 
month.  He also reported that his shoulder occasionally 
dislocates in his sleep.  Notably, the December 2005 VA 
examiner specifically diagnosed the veteran as having left 
shoulder pain with multiple dislocations.  Given the 
aforementioned, the veteran's current 20 percent rating 
properly compensates him for symptoms such as frequent 
recurrent dislocation of the scapulohumeral joint and 
guarding of arm movements.  An increased rating is 
unwarranted based on the evidence currently in the record.  
38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Arthritis

In order to establish a rating higher than 10 percent, the 
medical evidence on file would have to show increased 
limitation of motion at the shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  VA examination reports, dated 
in 2002 and 2005, reflect that the veteran's forward flexion, 
abduction and adduction varied from 150 to 180 degrees, and 
his internal and external rotation was consistently full 
(i.e. 90 degrees).  In addition, at the December 2005 VA 
examination, there was objective evidence of painful motion 
but range of motion was not limited by fatigue, weakness or 
lack of endurance.  The aforementioned evidence establishs 
some limitation of motion with pain but fails to establish 
limitation of motion at the shoulder level.  Id. 

The veteran's current 10 percent rating properly compensates 
him for his left shoulder arthritis based on painful but 
noncompensable limitation of motion under Diagnostic Code 
5010.  38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5003, 5010.  
The evidence does not support the assignment of a rating in 
excess of 10 percent for his left shoulder arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  In this regard, it is noted that the veteran does not 
have ankylosis of the scapulohumeral articulation (Diagnostic 
Code 5200), and impairment of the scapula or clavicle 
(Diagnostic Code 5203). 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the veteran's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown¸ 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. App. 337 
(1996).




ORDER

Entitlement to an increased rating in excess of 20 percent 
for residuals of a left shoulder injury with recurrent 
dislocation is denied.

Entitlement to an increased rating in excess of 10 percent 
for arthritis of the left shoulder is denied. 


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


